F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          APR 2 2001
                            FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                  No. 00-3141
                                              (D.C. No. 99-CR-40014-03-SAC)
    DAVID M. VAKSDAL,                                    (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT          *




Before SEYMOUR , BALDOCK , and LUCERO , Circuit Judges.



         Defendant David M. Vaksdal entered a guilty plea to conspiracy to

transport, receive, or distribute child pornography in violation of 18 U.S.C.

§ 2252(a)(1), (a)(2), and (b)(1), and was sentenced to a term of 103 months’

imprisonment. On appeal, he challenges his sentence. He argues that, under the


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
holding of Apprendi v. New Jersey , 120 S. Ct. 2348 (2000), the district court’s

enhancement of his offense level is unconstitutional. Because Vaksdal did not

raise the Apprendi issue before the district court, we review his claim only for

plain error, United States v. Hishaw , 235 F.3d 565, 574 (10th Cir. 2000), and

we affirm.

       “Apprendi enunciates the following rule of constitutional law: ‘Other than

the fact of a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum        must be submitted to a jury, and proved

beyond a reasonable doubt.’”     United States v. Jones , 235 F.3d 1231, 1235

(10th Cir. 2000) (quoting Apprendi , 120 S. Ct. at 2362-63) (emphasis added).

Thus, Apprendi principles apply only to cases that involve the imposition of

a sentence more severe than the statutory maximum for defendant’s offense.

See, e.g. , United States v. Sullivan , No. 00-8012, 2001 WL 273260, at *7

(10th Cir. Mar. 20, 2001) (holding that “   Apprendi does not apply to sentencing

factors that increase a defendant’s guideline range but do not increase the

statutory maximum”); United States v. Meshack , 225 F.3d 556, 576 (5th Cir.

2000), cert. denied , 121 S. Ct. 834 (2001),   amended in part , No. 99-50669,

2001 WL 224656 (5th Cir. Mar. 7, 2001) (holding that       Apprendi is not

violated where a non-jury factual determination is used to enhance a sentence

within the minimum statutory range).


                                            -2-
      In Vaksdal’s case, the district court added additional levels to his base

offense level determined pursuant to USSG § 2G2.2(a).        1
                                                                 Vaksdal disputes the

constitutionality of (1) two levels because the pornographic material involved

a prepubescent minor or a minor under the age of 12 years,         see § 2G2.2(b)(1);

(2) five levels for engaging in a pattern of activity involving the sexual abuse or

exploitation of minors,   see § 2G2.2(b)(4); and (3) two levels because the abused

or exploited minors were vulnerable victims,     see § 3A1.1(b)(1). These nine

additional levels were imposed based upon facts set out only in the Presentence

Investigation Report, and not in the indictment.

      The statutory maximum provided by 18 U.S.C. § 2252(a)(1), (a)(2),

and (b)(1) for Vaksdal’s offense is fifteen years; the sentence imposed upon

Vaksdal was 103 months. In light of the fact that Vaksdal’s sentence fell

within the statutory maximum sentence, there is no      Apprendi violation here.

The judgment of the district court is AFFIRMED.

                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge


1
      Section 2G2.2 applies to “Trafficking in Material Involving the Sexual
Exploitation of a Minor; Receiving, Transporting, Shipping, or Advertising
Material Involving the Sexual Exploitation of a Minor; Possessing Material
Involving the Sexual Exploitation of a Minor with Intent to Traffic.”

                                           -3-